filed for record
                                                         This opirtio"^®®
      IN CLKIIKt OFPICE
•UPNBMS00URr,8nfE0PWM8HMeTDN

   J DATE iJliN 1 4 20]8
       CmEFJUSTKE                                           7u?4r6ooR&
           IN THE SUPREME COURT OF THE STATE OF WASHINGTON



 In the Matter ofthe Disciplinary
 Proceeding Against
                                               No. 201,645-6
 WILLIAM H. WAECHTER,
                                               En Banc
                 an Attorney at Law.

                                               Filed      JUN 1 4 2018


         GonzAlez,J.—Attorney William H. Waechter committed multiple lawyer

 trust account violations. Among other things, he converted client funds and most

 egregiously, he forged a client's signature on a check. Waechter appeals the

 Washington State Bar Association(WSBA)Disciplinary Board's(Board)

 unanimous recommendation to disbar him. He contends that the Board erred by

 failing to consider the emotional problems mitigating factor and that double

 jeopardy principles apply. While we agree that the emotional problems mitigator

 should have been considered in relation to his trust account practices, it carries

 little weight in this case and does not affect his sanction. We agree with the

 Board's recommendation and disbar Waechter from the practice of law.
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

                                       Facts


      Waechter has been a licensed attorney in Washington since 1991. In 2010,

he started his own personal injury firm as a solo practitioner. Among his

professional banking accounts, Waechter operated a lawyer trust account and his

firm's operating account. For about one year, Waechter's paralegal handled the

firm's finances and accounting. Upon the paralegal's departure from the firm,

Waechter took over the bookkeeping duties.

      The WSBA's Office of Disciplinary Counsel(GDC)began investigating

Waechter after notification of overdrafts in his trust account. The subsequent audit

of Waechter's trust account covered the period in which he maintained the firm's

finances: January 1, 2012 through August 6, 2013. The audit revealed numerous

violations ofthe Rules of Professional Conduct(RPC),including trust account

discrepancies, theft, conversion of client funds, and a check bearing a client

signature that Waechter had forged. See, e.g., Findings ofFact, Conclusions of

Law & Hr'g Officer's Recommendation(FFCL)at 3-4 (conversion), 5-12(theft),

12-13 (failure to maintain lawyer trust account check register), 15-18 (conversion,

forgery). WSBA charged Waechter with 15 counts of misconduct arising out of

these acts.


      Due to the way this case has been framed,some discussion ofthe facts and

procedural history is necessary to properly resolve the issues presented.
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      1.     Trust Account Practices (Counts 1-8)

      The following counts involve misconduct arising from Waechter's

representation of personal injury clients. For clarity, we discuss the misconduct by

charge and as it relates to the specific client involved.

      For the first count, Waechter converted thousands of client funds for his own

use. Over the course of six transfers from his lawyer trust account, Waechter

removed $10,300 that the WSBA's auditor could not attribute to any client. See

FFCL at 1, 3-4; 1 Verbatim Report ofProceedings(VRP)(May 16, 2016) at 14,

57-58.


      These six transfers followed a pattern. Waechter's operating or personal

accounts were overdrawn or short of funds; in response, he transferred trust

account funds to cover the shortage. See, e.g., 1 VRP(May 16, 2016) at 59-60, 62,

64, 66-61, 71-72, 117, 123. For example, on January 6, 2012, Waechter's business

account was in the red: the balance was negative $97.22. Two weeks later,

Waechter transferred $100 from the trust account to cover the overdraft, bringing

the negative balance of $97.22 to a positive $2.78.

      Additionally, in March 2012, Waechter transferred $1,500 from trust into his

operating account to avoid an overdraft. He did not record this transfer in his

check register. As an explanation for the transfer and why he thought he owned

the funds, Waechter claimed another client's subrogation lien would be reduced
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

and Waechter would then own those funds. But when this transfer was made,the

lien had not been reduced and would not be for another seven months.

      The hearing officer concluded Waechter removed funds from his trust

account unrelated to any client and converted these funds for his own use, violating

RFC 8.4(b)(by committing theft), RPC 1.15A(b)(a lawyer must not use, convert,

borrow, or pledge client or third person property for the lawyer's own use), and/or

RPC 8.4(c)(it is misconduct for a lawyer to engage in conduct involving

dishonesty, fraud, deceit, or misrepresentation).

      The remaining counts involve misconduct arising from Waechter's

representation offive personal injury clients.

      For client Karin Huster, Waechter worked on a contingency fee agreement.

He would take 33 Fs percent ofthe total settlement. The case settled for $55,000 in

February 2012. Waechter told Huster he would reduce his fee and take his third of

the settlement from $50,000 instead ofthe full $55,000. See 1 VRP(May 16,

2016) at 150; FFCL at 8. The subrogation interest was reduced. The difference

between the subrogation fee and the amount paid from Huster's settlement was

$535.62, which Waechter paid to himself by check.

      In deposition testimony and at the disciplinary hearing, Waechter

acknowledged that Huster did not know the subrogation amount was reduced or

that Waechter kept the difference for himself. Waechter also recalled that he was
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

told the Mahler fees' applied to Huster's funds after the start of the ODC

investigation. He admitted that the $500 should have gone to Huster. Waechter

eventually paid the Mahler fees on May 2, 2016, after prompting by the WSBA

investigator.

        The hearing officer determined the counts relating to Waechter's

representation of Huster were proved by a preponderance ofthe evidence. For

converting client funds in count 2, the hearing officer found Waechter violated

RFC 1.15A(b). For failing to provide an accurate written accounting to Huster and

failing to properly pay clients and subrogation parties in counts 7-8, Waechter

violated RFC 1.15A(e), RFC 1.4, RFC 1.5(c)(3), and RFC 1.15A(f).

        Counts 3-8 concern Waechter's representation of Tori Weisel, David

Rowland, Cal Rooks, and Tiffany Judson.

        First, Tori Weisel's case settled in October 2012 for a sum of $7,250. The

funds were deposited in the trust account. A month later, Waechter wrote a check

for $2,000 in fees and deposited it into his personal account. 1 VRF(May 16,

2016)at 126 ('"Weisel fee'" written in the "'Memo'" portion ofthe check); see

also id. at 127(Weisel fee check deposited into Waechter's account); FFCL at 7.




'Mahler v. Szucs, 135 Wn.2d 398, 957 P.2d 632(1998). This case held insurers must pay
insureds their share of legal expenses in order to recover personal injury protection payments.
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      Waechter later e-mailed Weisel with a breakdown of her settlement,

subrogation amount, and costs. In the e-mail, Waechter represented that he "'ha[d]

no intention oftaking a fee on this matter.'" 1 VRP(May 16, 2016) at 132.

Waechter sent a second e-mail saying again that he would take "'[n]o fee,just

costs, but costs are very low.'" Id. On January 17, 2013, Waechter sent a third e-

mail to Weisel reiterating that he would take no fee and that he would pay the

$2,500 subrogation. Weisel approved this accounting. Weisel was not made

aware that Waechter had already taken a fee in her case or received an updated

accounting.

      In addition, Waechter issued a check to Weisel for the total client net of

$4,648.58 on March 25, 2013. The trust account lacked sufficient funds from

Weisel's settlement to cover this check because, as Waechter knew, he had already

disbursed the funds to other clients and to himself.


      The WSBA investigating officer sent Waechter a letter on October 22, 2014,

informing him that neither subrogation party in the Weisel case had been paid.

Waechter sent a check to one company for the full amount, even though there were

no Weisel funds in trust to pay that amount. The other subrogation party waived

its lien. Waechter explained he "didn't have the wherewithal to recognize" the lien

had not been pursued or why it had not been paid. /c/. at 139. Ultimately,

Waechter paid the one subrogation holder after notification from the ODC
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

investigation, nearly two years after the case had settled. He finally paid Weisel

the funds she was owed, $1,000, prior to the disciplinary hearing.

      The hearing officer concluded Waechter knew the accounting he provided

Weisel was false and misleading because he had already taken $2,000 in fees and

insufficient funds existed to pay the $2,500 in subrogation fees. The hearing

officer found that Waechter converted these subrogation funds intentionally and

failed to provide an updated settlement statement or accounting. The hearing

officer further determined Weisel was injured by this deception, deprived of an

opportunity to object to Waechter's handling ofthe funds, and deceived as to the

amount she was owed.


      Waechter also represented David Rowland. The fee agreement for

Rowland's case stated Waechter would receive 33 Yz percent on gross recovery.

The matter settled in February 2012 with a recovery of $55,000.00. Waechter paid

Rowland $33,163.38 on February 9, 2012; the subrogation was listed at $8,249.35;

and Waechter took $18,331.50 in fees. These numbers were listed as line items on

the settlement statement. One subrogation party reduced its claim to $4,496.00.

The funds were deposited into trust on February 27, 2012. Waechter paid the

subrogation fee not through Rowland's settlement amount but through funds

deposited for Weisel and another client.
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      Regarding Cal Rooks, Waechter settled the case in March 2013 for $11,000.

He deposited the sum in trust. Waechter reduced his fee and transferred that

amount to his operating account. Waechter owed approximately $8,700 to Rooks.

The trust account had insufficient funds to cover this in March 2013. Waechter did

not pay Rooks until April 8, 2013. This triggered an overdraft, which Waechter

supplemented with his own funds.

      Finally, Waechter represented Tiffany Judson. This case settled in January

2014 for $40,000. Waechter deposited the amount into trust and on February 13,

2014, he disbursed the funds: $17,000 to Judson, $13,333 to himself, and

approximately $7,900 in subrogation and costs. This left about $1,700 for Judson.

But Waechter did not hold these funds in trust for her; instead he wrote a check for

that amount to himself.


      The hearing officer held that counts 3-8 were proved by a preponderance of

the evidence. For count 3, Waechter converted funds owed to Weisel and third

party subrogations without permission and with intent to deprive these parties of

their funds. Waechter violated RFC 8.4(b), RFC 1.15A(b), RFC 1.15A(f), and

RFC 8.4(1).

      As to count 4, the hearing officer found Waechter failed to maintain funds in

trust for Weisel, Rowland, Rooks, and Judson. This violated RFC 1.15A(c)(l).
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

For count 5, Waechter violated RFC 1.15A(h)(8) by disbursing funds to Weisel

that exceeded the amount she had in trust.

       For count 6, the hearing officer determined Waechter misrepresented to

Weisel that he took no fee in her case and paid $2,500 to subrogation parties. This

violated RFC 8.4(c). For count 7, the hearing officer concluded that Waechter

failed to provide an accurate written accounting to Weisel, violating RFC

1.15A(e), RFC 1.4, and RFC 1.5(c)(3).

       For count 8, the hearing officer determined that Waechter failed to promptly

pay clients and subrogation parties in the Rowland and Weisel matters. This

injured them by delaying payment and violated RFC 1.15A(f).^

       2.     The Shrosbree Matter(Counts 12-15)

       These three counts arise from Waechter's representation of his nephew, John

Shrosbree. Shrosbree was injured in a car accident in 2007. His personal injury

case eventually settled for $90,000. Waechter represented his nephew without a

fee agreement and accepted $20,000 as payment.




^ Waechter stipulated to the RFC violations contained in counts 9-11. The WSBA hearing
officer found from January 1, 2012 to August 6, 2013, Waechter failed to maintain a check
register tracking all transactions from his trust account and a running balance and individual
client ledgers for that account. Waechter also failed to reconcile his bank statements with trust
account records. According to the hearing officer, counts 9-11 were proved by a preponderance
ofthe evidence, violating RPC 1.15B(a)(l)(v), RFC 1.15B(a)(2), and RFC 1.15A(h)(6).
Waechter does not dispute this stipulation. See Br. of Appellant at 13; Reply Br. of Appellant at
2-3.
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

       About four years later, in 2012, Waechter received a check for $17,698.32.

The check was sent by an insurance company and made out to Waechter and

Shrosbree; the memo line noted the check regarded pro rata share of attorney fees

per the Matsyuk case.^

       A representative from the insurance company testified at Waechter's

disciplinary hearing. The representative explained that after this court's Matsyuk

decision was published in 2012,the insurance carrier identified Shrosbree's case as

one to which Matsyuk applied. The insurance carrier determined the appropriate

amount to be paid and issued letters to the attorneys of record, advising them ofthe

Matsyuk decision, ofthe additional payment on the claim, and that a check would
                                                   1




be forthcoming. The insurance representative also testified his company records

reflected a transmittal letter was sent to William Waechter on May 11, 2012.^^

Waechter did not recall receiving the letter.

       Waechter failed to notify his nephew about the check when it was received

or prior to the ODC audit. However, Waechter did inform his sister, Shrosbree's

mother, of the check. She testified at the disciplinary hearing, saying she told her



^ Matsyuk refers to this court's opinion Matsyuk v. State Farm Fire & Casualty Co., 173 Wn.2d
643, 272 P.3d 802(2012). The case clarifies the pro rata fee sharing rule announced in earlier
decisions. Id. at 647. Matsyukhe\d, among other things, that personal injury protection insureds
are entitled to pro rata share of fees incurred in recovering under liability policies. Id.
 The insurance representative also explained he kept copies of Washington attorney letters that
were returned. The representative testified the Waechter letter was not part ofthe returned letter
file and there was no indication the letter was returned.


                                                 10
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

brother to keep the money. Shrosbree's mother further testified that she had power

of attorney over her son at some point. See 1 VRP(May 16, 2016) at 210-12.

However, Waechter produced only an unsigned power of attorney form, which had

expired June 1, 2008, years before he received the insurance check.

      After receiving the check and notifying his sister, Waechter deposited the

funds in trust, eventually disbursing them to his office account and to pay a bill.

To deposit the funds, Waechter signed his nephew's name on the check. The

hearing officer specifically inquired into why Shrosbree did not sign the check.

Waechter testified his nephew could not be given the money because he would

have left town and spent the money on drugs. Waechter had no permission to take

the funds, nor did he provide a written accounting or inform his nephew of the

distribution.


      Despite the memo line informing him that the funds were related to, in some

way, Matsyuk fees, Waechter did not invekigate, inquire, or determine to whom

the funds belonged. See id. at 205-06. He testified at the disciplinary hearing that

he was "puzzled" about the fees and knew he needed to "figure [it] out." Id. at

206. Waechter stated that he may have read the Matsyuk case or a review of it, but

he did not resolve ownership prior to accepting the funds.

      The hearing officer determined counts 12-15 had been proved by a

preponderance of the evidence. For count 12, Waechter failed to inform Shrosbree



                                          11
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

of the insurance check, violating RPC 1.4(a)(1), RPC 1.4(a)(3), RPC 1.4(b), and

RFC 1.15A(d). For count 13, Waechter converted funds by depositing the

insurance check for his own use, violating RPC 8.4(b)(theft), RPC 1.15A(b), RPC

8.4(c), and RPC 8.4(i). For count 14, Waechter signed his nephew's name on the

check, presented, and deposited it knowingly in violation ofRPC 8.4(b)(forgery),

RPC 8.4(c), and RPC 8.4(i). Finally, for count 15, because Waechter did not

provide Shrosbree a written account ofthe distribution ofthe insurance funds,
   /




Waechter violated RPC 1.15A(e).             1

                                   Procedural History


       After a hearing in May 2016,the hearing officer concluded that WSBA had

proved all charged counts. Applying the American Bar Association's Standards

for Imposing Lawyer Sanctions(1991 & Supp. 1992), the hearing officer

determined that Waechter should be disbarred for 5 of the counts (counts 1, 12-15)

and suspended for 10(counts 2-11).

       The hearing officer found four aggravating factors: dishonest or selfish

motive, pattern of misconduct, multiple offenses, and substantial experience in the

practice oflaw. Four mitigating factors ultimately applied, including absence of

prior discipline, full and free disclosure to the disciplinary board, character or

reputation, and remorse. The hearing officer recommended disbarment and

payment of restitution.



                                           12
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      Waechter moved for reconsideration ofthe sanction. Instead of disbarment,

he sought suspension of up to three years and oversight by a local attorney to

monitor Waechter's financial practices. The Board denied reconsideration, and it

unanimously adopted the hearing officer's; decision. We granted Waechter's

request for review ofthe Board's recommendation.

                                      Analysis

      The Washington State Supreme Court is the definitive authority

for attorney discipline. In re Disciplinary Proceeding Against Kuvara, 149 Wn.2d

237, 246,66 P.3d 1057(2003). This court gives considerable weight to the

hearing officer's findings of fact, particularly when they address credibility and
                                            I


veracity of witnesses. In re Disciplinary Proceeding Against Poole, 156 Wn.2d

196, 208-09, 125 P.3d 954(2006). This court will uphold those findings provided

they are supported by substantial evidence. Id. at 208 (quoting In re Disciplinary

Proceeding Against Guarnero, 152 Wn.2d 51, 58,93 P.3d 166 (2004)). We

recognize "that the hearing officer is in the best position to determine factual

findings regarding a lawyer's state of mind and his [or her] decision is given 'great

weight' on review.'' In re Disciplinary Proceeding Against Cramer, 165 Wn.2d

323, 332, 198 P.3d 485(2008)(quoting In re Disciplinary Proceeding Against

Longacre, 155 Wn.2d 723, 744, 122 P.3d 710(2005)). We review a hearing

officer's conclusions of law de novo. M at 331.




                                          13
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      Waechter raises three issues for this'court's review. First, the Board should

have applied the emotional problems mitigating factor to his sanction; second, the

charged misconduct violated double jeopatdy principles; and third, disbarment was

inappropriate. We will address each issue in turn.

      1. The Board Erred by Failing To Apply the Emotional or Personal
         Problems Mitigating Factor

      At the outset, Waechter is correct that the Board erred by failing to consider

his emotional or personal problems as a mitigating factor in its decision. The

hearing officer applied four mitigating factors to Waechter's case: absence of prior

discipline, full and free disclosure to the disciplinary board or cooperative attitude

toward proceedings, character or reputation, and remorse. In the original ruling,

the hearing officer listed two additional factors, personal or emotional problems

and mental disability. The hearing officer considered and rejected Waechter's

argument that he suffered emotional problems. The ODC moved to modify the

ruling, arguing that the evidence was insufficient to establish the two mitigating

factors of personal or emotional problems and mental disability. The Board

granted ODC's motion.




                                          14
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

       Here, Waechter argues the testimony of Dr. Marta Miranda that Waechter

likely suffered vicarious traumatization or compassion fatigue constitutes an

emotional or personal problems mitigating factor.^

       Dr. Miranda testified that compassion fatigue often occurs in "the helping

professions" like social workers and lawyers. 3 VRP(May 18, 2016) at 502.

These professionals do not experience trauma themselves, but they suffer as a

result of working with traumatized populations. Relevant to Waechter's case,

symptoms of compassion fatigue include avoiding traumatic material, mental

dissociation from daily life, avoidance, and becoming "jaded." Id. at 504. Dr.

Miranda testified that Waechter's three successive personal injury case losses in

2012 and his overidentification with his clients led to compassion fatigue. The

doctor stated it was likely these losses and;the resulting secondary trauma caused

Waechter to be careless and avoid stresses, such as his bookkeeping duties. Dr.

Miranda further testified that she did not believe Waechter took his clients' funds

or transferred trust account funds with a conscious intent.




^ In his briefing, Waechter states that although he,''did satisfy the requisite burden of proofto
show 'mental disability,' there can be no doubt that there was significant testimony providing
that he was suffering significant personal and emotional problems." Br. of Appellant at 33
(emphasis added). Aside from this statement, Waechter does not provide argument or citation to
the record that the mental disability mitigator applies. Moreover, the evidence does not support
that compassion fatigue "caused [his] misconduct." In re Disciplinary Proceeding Against
Poole, 164 Wn.2d 710, 733, 193 P.3d 1064(2008)("a mental disability is a mitigating factor if,
among other things, it 'caused the misconduct'"(quoting Standards std. 9.32(i))).

                                               15
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      A personal or emotional problems mitigator requires only "a connection

between the asserted problem and the misconduct." In re Disciplinary Proceeding

Against Holcomb, 162 Wn.2d 563, 591, 173 P.3d 898 (2007). WSBA argues

Waechter does not show a connection between his compassion fatigue and his

forgery and conversion of client funds. And despite his emotional problems,

Waechter was aware of his ethical obligations regarding trust accounts and

admitted '"I know you can't do what I did.'" 3 VRP(May 18, 2016)at 530.

      We agree with the ODC in part. Drl Miranda's testimony does not establish

a connection between the trauma and Waechter's decisions to convert client funds

and forge his nephew's signature. However,the testimony does establish a

connection between Waechter's compassion fatigue and his poor bookkeeping.

Accordingly, the Board erred in failing to consider this mitigator when it

considered the sanction for Waechter's trust account violations.

      In any event, the emotional problems mitigating factor carries little weight.

A mitigatoi:'s weight is determined by the totality ofthe circumstances. In re

Disciplinary Proceeding Against Poole, 164 Wn.2d710, 734, 193 P.3d 1064

(2008). Here, the evidence does not reflect that Waechter's compassion fatigue

caused him to forge his nephew's signature, and despite these emotional problems,

Waechter was still aware of his ethical obligations as a lawyer. Where the personal

and emotional problems "merely impacted but did not cause the misconduct," we


                                         16
In re Disciplinary Proceeding Against Waechter', No. 201,645-6

conclude the mitigating factor should be given little weight. Id.] 3 VRP(May 18,

2016) at 533 (Waechter's own expert testified only that his decisions were

'"impacted by vicarious traumatization.'").

       Furthermore, this mitigating factor is not so "extraordinary" as to justify

varying from the presumptive sanction of disbarment. In re Disciplinary

Proceeding Against Schwimmer, 153 Wn.2d 752, 760, 108 P.3d 761 (2005). A

lawyer's failure to preserve the integrity of clients' funds leads to disbarment,

absent extraordinary mitigating circumstances. Id. Although the Board erred by

not considering the emotional problems mitigator, the factor itself should be given

little weight and thus it does not affect the sanction Waechter received.

       2. Double Jeopardy Does Not Apply to Attorney Discipline Proceedings

       WSBA charged Waechter with 15 counts of misconduct, including

violations of multiple ethical duties. See, e.g., FFCL at 4(count 1: Waechter's

conduct violated RPC 8.4(b)(by committing theft), RPC 1.15A(b), and RPC

8.4(c)); FFCL at 11 (count 2: Waechter converted funds violating RPC 1.15A(b)).

       Waechter contends that the 15 charges punish him more than once for the

same conduct in violation of double jeopardy.^ WSBA urges us not to consider the

issue because it was belatedly raised—Waechter failed to argue double jeopardy



^ Relevant to the instant case, double jeopardy violates the Fifth Amendment and art. I, § 9
protection against multiple punishments for the same offense. U.S. Const, amend. V; Wash.
Const, art. I, § 9.


                                                17
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

below and so cannot raise it for the first time on appeal. Waechter argues that as a

matter affecting a constitutional right undesr RAP 2.5(a)(3), he may first argue it

here.


        Assuming, without deciding, that Waechter may raise the issue for the first

time on appeal, we conclude double jeopardy does not apply to attorney discipline.

        This appears to be a matter of first impression in Washington. As such, we

look to other jurisdictions for information and guidance. Anthis v. Copland, 173

Wn.2d 752, 760, 270 P.3d 574(2012);In re Welfare ofColyer,99 Wn.2d 114,

119, 660 P.2d 738 (1983).

        Our sister jurisdictions that have addressed the issue have concluded that the

double jeopardy clause is not implicated in attorney disciplinary proceedings. See

In re Chastain, 340 S.C. 356, 363-64, 532:S.E.2d 264(2000)(citing         re

Caranchini, 160 F.3d 420, 423 (8th Cir. 1998)(while disbarment may be

considered punishment in common parlance, attorney discipline, including

disbarment and other sanctions, is not punishment for purposes of double

jeopardy); Miss. State Bar v. Young, 509 So.2d 210, 213 n.l (1987)("Most states

which have addressed the matter have held that disciplinary proceedings are not so

criminal in nature as to evoke double jeopardy protections."); In re Brown, 12 Cal.

4th 205, 906 P.2d 1184, 1191, 48 Cal. Rptr. 2d 29(1995)(disciplinary action does

not take the form of traditional criminal sanctions, but rather consists of reproval.



                                           18
 In re Disciplinary Proceeding Against Waechter, No. 201,645-6

 suspension from the practice oflaw, or disbarment; thus, double jeopardy did not

 bar disciplinary action that followed lawyer's nolo contendere plea in criminal

 case); People v. Marmon,903 P.2d 651,655 (Colo. 1995)(disciplinary sanction is

 not punishment for double jeopardy purposes; court noted that a contrary

 conclusion would lead to absurd result that lawyers convicted of criminal offenses

 could never be disciplined); In re McDaniel,470 N.E.2d 1327, 1328 (Ind. 1984)

 (double jeopardy does not prohibit review of charges of misconduct in disciplinary

 proceeding even though the lawyer may have been found not guilty ofthe charges

 in a criminal proceeding)).^

        The goals of attorney discipline and criminal prosecutions differ, as do the

 potential consequences imposed. Lawyer discipline consists of reproval,

 suspension from legal practice, or disbarment. In re Disciplinary Proceeding

 Against Fossedal, 189 Wn.2d222,241, 399 P.3d 1169(2017). This discipline

 does not take the form oftraditional criminal sanctions like monetary fines or

 incarceration—^that is, the loss of liberty. In re Brown,906 P.2d at 1191. The

 Supreme Court ofPennsylvania explored the potentially absurd consequences of


'See also In re Discipline ofBabilis, 951 P.2d 207, 214(Utah 1997)("The penalties available
 under the Standards for Imposing Lawyer Sanctions are not punishment for double jeopardy
 purposes."); In re Disciplinary Matter Involving Triem, 929 P.2d 634,641 (Alaska 1996)
 (concluding double jeopardy protection does not extend to attorney grievances); State ex rel.
 Okla. Bar Ass'n v. Giger, 2004 OK 43,93 P.3d 32, 37("Because professional disciplinary
 proceedings are remedial, not punitive, they are not subject to double jeopardy strictures."); Att'y
  Grievance Comm 'n. v. Brown,308 Md. 219, 517 A.2d 1111, 1112(1986)(attorney's former
 jeopardy claim rejected "because la-wyer discipline proceedings are not criminal proceedings").

                                                  19
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

requiring double jeopardy protections in attorney discipline. Office ofDisciplinary

Counsel v. Campbell, 463 Pa. 472, 481, 345 A.2d 616(1975). That court

explained that should disciplinary actions be viewed, for constitutional purposes,

as placing an individual in jeopardy, an attorney convicted of a crime could not be

then disbarred for that crime. Id. If an attorney sanction and criminal prosecution

would bar the other, the State would have little ability to protect the public. Id.

       Attorneys possess due process rights in disciplinary proceedings. See, e.g.,

In re Stroh, 97 Wn.2d 289, 302-03, 644 P.2d 1161 (1982)(Utter, J., dissenting)

("[W]e still must meet constitutionally established minimum due process standards

in disbarment cases." (citing       re Ruffalo,?>90 U.S. 544, 88 S. Ct. 1222, 20 L. Ed.

2d 117(1968)));In re Disciplinary Proceeding Against Marshall, 167 Wn.2d 51,

70, 217 P.3d 291 (2009)(discussing the due process requirement that an attorney

be notified of specific charges and given qpportunity to address them). But

Waechter presents no persuasive reason to import double jeopardy protections into

this process.

       We therefore join our sister courts on this matter. Attorney discipline is not

subject to double jeopardy protection.^




^ To the extent Waechter challenges the aggravating factor of"multiple offenses" as violating
double jeopardy, Br. of Appellant at 41-45, this claim is without merit.

                                               20
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

      3. Disbarment Was Proper

      Finally, Waechter asks that we reject disbarment and instead impose a two-

year sanction. For the reasons set forth below, we decline to do so and agree with

the Board's ruling that Waechter be disbarred.

      We review sanctions de novo, but where a sanction is recommended by a

unanimous board, we will uphold it "in the absence of a clear reason for

departure." In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 717, 72

P.3d 173 (2003). The court will adopt the;Board's recommended sanction unless

the sanction is not proportionate or the Board was not unanimous in its

decision. In re Disciplinary Proceeding Against Miller, 149 Wn.2d 262, 277-78,

66 P.3d 1069(2003). Proportionate sanctions are those that are "roughly

proportionate to sanctions imposed in similar situations or for analogous levels of

culpability." In re Disciplinary Proceeding Against Gillingham, 126 Wn.2d 454,

469, 896P.2d 656 (1995).

      Since the Board unanimously adopted the hearing officer's ruling here, we

must review whether disbarment is proportional. Waechter contends this court has

not disbarred attorneys for similar conduct. Br. of Appellant at 45-47 (citing In re

Disciplinary Proceeding Against McKean, 148 Wn.2d 849,64 P.3d 1226(2003);

In re Disciplinary Proceeding Against Tasker, 141 Wn.2d 557,9 P.3d 822(2000);

In re Disciplinary Proceeding Against Young Suk Oh, 176 Wn.2d 245, 290 P.3d



                                         21
In re Disciplinary Proceeding Against Waechter, No. 201,645-6

963 (2012);In re Disciplinary Proceeding Against Blanchard, 158 Wn.2d 317,

144 P.3d 286 (2006);In re Disciplinary Py;oceeding Against Trejo, 163 Wn.2d

701, 185 P.3d 1160(200%);In re Cramer, 165 Wn.2d 323).

      These cases are distinguishable. First, in a majority ofthese cases, the
                                            i
presumptive sanction was not disbarment,ft was suspension. In re McKean, 148

Wn.2d at 875; In re Oh, 176 Wn.2d at 257-58;In re Blanchard, 158 Wn.2d at 335-

36;In re Trejo, 163 Wn.2d at 709;In re Cramer, 165 Wn.2d at 339. Further, these

cases largely concern mishandling of clierit trust funds and failure to keep adequate
                                            I




financial records. See In re McKean, 148 jWn.2d at 859-60;In re Oh, 176 Wn.2d

at 253-56;In re Blanchard, 158 Wn.2d at 335;In re Trejo, 163 Wn.2d at 708-09,

710-11;In re Cramer, 165 Wn.2d at 327. jWhile Waechter too mishandled his

lawyer trust account and kept inadequate financial records, his misconduct was far

more significant than the negligence reflected in the cases he cites—^most
                                            1



egregiously, he forged his nephew's signature on a check. Tasker is also

distinguishable because although the Board recommended disbarment, this court
                                            i



held a two-year suspension was appropriate in light of an almost four-year-long

delay in filing charges, the attorney's demonstrated rehabilitation, and the fact that

no client suffered monetary deprivation. 141 Wn.2d at 572-73.




                                          22
In re Disciplinary Proceeding Against Wdechter, No, 201,645-6

       The cases Waechter cites do not demonstrate that disbarment is a

disproportionate sanction. Accordingly, we defer to the unanimous Board's

recommendation of disbarment.^

                                          Conclusion

       While the Board erred in failing to consider Waechter's emotional or

personal problems as a mitigating factor, the mitigator is afforded little weight

under the circumstances of this case and does not affect the sanction. We conclude


that double jeopardy does not apply to attorney discipline proceedings. Therefore,

we disbar Waechter from the practice of law and order the hearing officer's

recommended restitution payments.




^ Waechter further claims the evidence does not support the hearing officer's findings on injury
and intent. Regarding injury, he states that "[u]nder these circumstances, it is difficult, if not
impossible, to establish there was any real serious injury sustained by these clients," Reply Br. of
Appellant at 4. This statement appears to contend that the facts of his case do not support a
finding of injury to his clients because Waechter reimbursed all the wrongfully acquired funds.
Regarding intent, Waechter claims "the determination that he 'knowingly' appropriated client
funds cannot stand where the facts more plainly stipport negligence." Br. of Appellant at 27.
Waechter merely asserts these claims are true; heipresents no argument and points to no support
from the record. We decline to consider these issjues here. In re Poole, 164 Wn.2d at 724-25 (an
attomey must argue why factual findings are not supported by the evidence and provide
supporting record citations). Nevertheless, we take this opportunity to note that an attomey
cannot evade sanction for tmst account violations by claiming his or her clients were eventually
made whole. Here, but for Waechter's misconduct, his clients would not have been harmed.
Their injuries live on through delayed payments, deception, and broken tmst. Reimbursing funds
wrongfully obtained does not remove that wrong. In re Schwimmer, 153 Wn.2d at 761
(repayment does not erase misconduct).


                                                23
In re Disciplinary Proceeding Against Waechter, No. 201,645-6




                                                      iez



WE CONCUR:




                                                            X




                                      24
In re Discipline ofWaechter (William H.)




                                       No. 201,645-6



       MADSEN,J.(concurring/dissenting)—agree with the majority's decision to

follow the Washington State Bar Association Disciplinary Board's(Board)

recommendation to disbar William Waeehter from the practice of law. I write separately

because I disagree with the majority's holding that the Board erred when it adopted the

hearing officer's decision not to apply the personal or emotional problems mitigating

factor. The majority fails to give deference to the hearing officer's discretion in

disciplinary proceedings, and its holding is not supported by the record.

       Further, to apply the personal or emotional problems mitigator there must be "a

connection between the asserted problem and the misconduct." In re Disciplinary

Proceeding Against Holcomb, 162 Wn.2d 563', 591, 173 P.3d 898(2007). The majority

holds that the personal or emotional problems mitigator applies because the testimony of

Dr. Marta Miranda establishes a cormection between Waechter's compassion fatigue and

his poor bookkeeping. Majority at 16. The majority also holds that there is no

connection between Waechter's compassion fatigue and his "decisions to convert client

funds and forge his nephew's signature." Id. But, this makes little sense since the
No. 201,645-6
Madsen, J., concurring/dissenting


evidence demonstrates that "poor bookkeeping" was the mechanism Waechter used to

cover up his theft and forgery.

                                          Discussion


       The majority states that

       [w]e recognize "that the hearing officer is in the best position to determine
       factual findings regarding a lawyer's state of mind and his [or her] decision
       is given 'great weight' on review."

Id. at 13 (second alteration in original)(quoting In re Disciplinary Proceeding Against

Cramer, 165 Wn.2d 323, 332, 198 P.3d 485(2008)(quoting             re Disciplinary

Proceeding Against Longacre, 155 Wn.2d 723, 744, 122 P.3d 710(2005))). However, in

holding that the personal and emotional problems mitigator applies here, the majority

fails to apply this guideline and disregards critical findings of fact.

       Specifically, the hearing officer found that it was impossible for Dr. Miranda to

"ascertain [Waechter's] 'state of mind at the time he breached the standards of his

profession,"' because she evaluated him three years after his instances of misconduct, and

Dr. Miranda admitted as much in her testimony. Clerk's Papers(CP)at 473 (Findings of

Fact, Conclusions ofLaw & Hr'g Officer's Recommendation(FFCL) 178). The hearing

officer correctly determined that Dr. Miranda's testimony failed to establish a connection

between the emotional condition and Waechter's misconduct, so it follows that the

hearing officer was correct in declining to apply the personal and emotional problems

mitigator.
No. 201,645-6
Madsen, J., concurring/dissenting


         Additionally, the majority considers Waechter's instances of misconduct in

isolation. The majority acknowledges that Wacchter committed forgery and converted

client funds. Yet the majority fails to see the connection between these crimes and

Waechter's "poor bookkeeping," as the majority characterizes it. It is highly improbable

that a person who committed forgery and conversion failed to keep his financial books in

order because of compassion fatigue. Rather, as the hearing officer concluded, Wacchter

knowingly made inaccurate accountings with the intent to deceive his clients and hide his

misconduct. CP at 470-71 (FFCL 168, 174). Indeed, it would make no sense for

Wacchter, who was actively engaged in the theft, to accurately track misappropriated

funds.


         Accordingly, I concur in the majority's outcome but disagree with respect to the

majority's holding that the Board erred when it adopted the hearing officer's decision not

to apply the emotional or personal problems mitigating factor.
No. 201,645-6
Madsen, J., concurring/dissenting